Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed 8/9/2021 has overcome the technical deficiencies and the prior art rejection. Claims  are allowed because the prior art of record fails to disclose that:
-the first input terminal is connected to a series connection point between the fourth
reactance element and the first resistor, and the a-second input terminal is connected to a series connection point between the second reactance element and the third resistor as combined in claim 1.
-the first input terminal is connected to a series connection point between the first
resistor and the first reactance element, and the a-second input terminal is connected to a series connection point between the third resistor and the third reactance element as claim 2.

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  

/DINH T LE/Primary Examiner, Art Unit 2842